Citation Nr: 0928561	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-03 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sinus problems, to 
include left maxillary sinus cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
February 1991.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a July 2003 rating decision 
issued in August 2003, in which the RO granted service 
connection for degenerative joint disease of the left knee 
and assigned an initial 10 percent rating, effective November 
12, 2002, and denied service connection for sinus problems, 
to include left maxillary sinus cancer.  The Veteran 
perfected appeals to the initial rating assigned for his left 
knee disability and to the denial of service connection for 
sinus problems, to include left maxillary sinus cancer.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007; a copy of the 
transcript is in the record.  Subsequently, the Board 
obtained an independent medical opinion in conjunction with 
this appeal, and the Veteran indicated in July 2007 that he 
was waiving RO review of this medical opinion.  38 C.F.R. 
§ 20.1304(c) (2007).

In an August 2007 decision, the Board affirmed the initial 10 
percent rating for the Veteran's left knee disability; 
therefore, this issue is no longer in appellate status.  In 
that decision, the Board also remanded the remaining service 
connection claim to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for additional development.

The issue of entitlement to service connection for sinus 
problems, to include left maxillary sinus cancer, is again 
REMANDED to the RO via the AMC, in Washington, DC.  VA will 
notify the Veteran if further action, on his part, is 
required.


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

In the remand portion of its August 2007 decision, the Board 
noted that, during a May 2003 VA orthopedic examination, the 
Veteran indicated that he was receiving Social Security 
Administration (SSA) disability benefits and had been granted 
such benefits in January 2002 as "related to his cancer."  
The claim was remanded to obtain SSA records as required by 
38 C.F.R. § 3.159(c)(2) (2008).  On remand, in a response 
dated September 28, 2007, the SSA informed the AMC that the 
Veteran had been found to be entitled to disability benefits 
and that his SSA folder had been forwarded to the district 
office and that VA should "FAX" its request to the district 
office at (361) 806-5578.  However, there is no indication in 
the claims file that the AMC/RO sent a follow-up request to 
the SSA district office.  This must be done on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability benefits by the Veteran.  FAX 
the request to SSA District Office #825 
at (361) 806-5578.  If records are 
unavailable, SSA should so indicate.  If 
unsuccessful, the Veteran should be 
accorded the opportunity to furnish such 
records directly to VA.  All 
records/responses received should be 
associated with the claims file.

2.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection.  If the benefit 
sought on appeal remains denied, furnish 
to the Veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




